Citation Nr: 1522968	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-07 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent prior to May 15, 2013 and 70 percent thereafter for posttraumatic stress disorder (PTSD) with depressive disorder and anxiety disorder.

2. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, D.H., and L.J.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board at a March 2015 hearing, via videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. Throughout the appeals period, the Veteran's PTSD with depressive disorder and anxiety disorder is manifested occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms including depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; impairment of short and long term memory; difficulty in adapting to stressful situations, including work or a work-like setting; suicidal ideation; feelings of hopelessness; and feelings of guilt or worthlessness.  

2. The evidence of record indicates the Veteran's service-connected PTSD renders him unable to follow substantially gainful employment.




CONCLUSIONS OF LAW

1. Prior to May 15, 2013, the criteria for an initial evaluation of 70 percent, but no greater, for PTSD with depressive disorder and anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2. As of May 15, 2013, the criteria for an evaluation in excess of 70 percent for PTSD with depressive disorder and anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3. The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In light of the above, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  Also, post-service VA and non-VA treatment records have also been associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran was afforded VA examinations in March 2012, May 2013, and June 2014.  These VA examinations are adequate for the purposes of evaluating the Veteran's disabilities, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

I. Rating Schedule

The Veteran asserts that his PTSD is more severe than contemplated by the assigned evaluations.  Service connection for PTSD has been granted and an initial 30 percent evaluation has been assigned prior to May 15, 2013 with a 70 percent evaluation being assigned thereafter under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Turning to the record, the Veteran submitted a statement with his February 2012 claim for an acquired psychiatric disorder in which he discusses his mental health condition.  The Veteran notes that he has been on medication for anxiety for at least 20 years and relates the anxiety to his experiences in Vietnam.  Furthermore, he reports hopelessness, loneliness, suicidal ideation, and nightmares.

The Veteran was provided an initial PTSD VA examination in March 2012.  While the VA examiner diagnosed anxiety disorder not otherwise specified (NOS) instead of PTSD the Veteran's psychological symptoms were still discussed.  The VA examiner reported the Veteran's symptoms included anxiety and spells of disorientation to time or place.  At the time of the examination the Veteran appeared alert, oriented, and appropriately dressed.  The Veteran gait was adequate and the Veteran did not appear in physical distress.  He responded to questions in a logical, coherent, and relevant manner.  His speech was slow for rate but normal for volume.  His affect was anxious.  The Veteran reported spells of poor concentration.  He also reported anxiety attacks described as suddenly waking in the night feeling anxious and stressed for no known reason.  It can take up to two to three hours for him to calm down.  The Veteran indicated the anxiety started when he returned from Vietnam and got worse in the last 20 years.  The Veteran denied depression, feeling persistently down, anhedonia, appetite problems, sleep problems, or panic attacks.  The examiner concluded the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.    

The Veteran was again provided a VA examination for PTSD in May 2013.  This VA examiner diagnosed PTSD and the examination report shows a disability that is more severe than the previous examination.  The VA examiner reported the Veteran's symptoms included depressed mood; anxiety; panic attacks occurring at night up to three times per week; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work-like setting; suicidal ideation; feelings of hopelessness; and feelings of guilt or worthlessness.  At the time of the examination the Veteran appeared casually dressed and well groomed.  His psychomotor was reported as shaky and restless.  His insight was fair and he reported concentration problems.  The examiner concluded the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  

In August 2013, the Veteran's girlfriend submitted a statement discussion his symptoms.  She noted that she has known the Veteran for eight years, worked from him for six years, and has been in a relationship with him for two years.  She reported the Veteran appears to have dreams about Vietnam at least twice a week.  She further reports that after these dreams the Veteran has unpredictable aggression with difficulty coping and deescalating.  She then goes on to give an example of an incident where the Veteran was confrontational, became agitated, started trembling, paced, and repeated to himself "I'm not afraid."  It is also noted that when the Veteran does not have task to occupy him for the day he may sleep for up to 18 hours.  She concluded by noting the Veteran has started to exhibit pale skin, red eyes, fatigued appearance, unsteady walk, and disorientation as to the day of the week.

The Veteran's most recent VA examination was in June 2014.  The VA examiner reported the Veteran's symptoms included depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; impairment of short and long term memory; difficulty in adapting to stressful situations, including work or a work-like setting; suicidal ideation; feeling of hopelessness; and feelings of guilt or worthlessness.  The VA examiner reported that the Veteran appeared for the examination adequately groomed and casually dressed.  He was alert and well oriented but with tense and anxious affect.  Speech processes were logical and coherent though the Veteran stuttered and was tangential at times.  The Veteran reported no problems with anger or irritability.  He also indicated that medication has allowed him to get better sleep about four to five hours on average.  The examiner concluded the Veteran is totally occupationally and socially impaired; however, the examiner also noted that the Veteran has a cognitive disorder.  He went on to indicate that though PTSD and the cognitive disorder likely exacerbate each other the Veteran's cognitive disorder appears to account of the majority of his impairment in occupational and social functioning.  

L.J., a former County Veteran's Service Officer, submitted a statement, in November 2014, in which see asserts that the Veteran's current rating inadequately accounts for the Veteran's actual level of disability.  She points to the fact that the Veteran's GAF score has been as low as 50.  Furthermore, she notes that while the June 2014 VA examiner attributed most of the Veteran's impairment to a non-service connected cognitive condition the examiner did not refer to any testing to provide a basis of why this is so.  

D.H., the Veteran's girlfriend, again submitted a statement in November 2014.  She notes that the Veteran has sold all of his business interests.  Prior to selling his interests they were primarily managed by others from 2009 to 2013.  Since as long as she has known the Veteran (at least 2005) he has been unable to work more than 20 hours a week.  Recently, the Veteran has started to struggle even more.  He sleep 15 hours a day, he does not get dressed unless he has something to do, he rarely goes outside, he rarely converses with family, and his dreaming, nightmares, and flashback are now occurring during the day.  

The Veteran, D.H., and L.J. all testified at a hearing, via videoconference, before the Board in March 2015.  D.H. testified that the Veteran has gone into almost complete isolation.  He has spells where he shuts down for hours at a time.  She indicated that this has gone on for at least four years.  She reported that as recently as February the Veteran was seen in the emergency room for his mental condition including suicidal ideation.  In her opinion the Veteran's issues with suicidal ideation go all the way back to Vietnam.  L.J. revealed that, as a Veteran's Service Officer, she met the Veteran in approximately 2011 and he was suicidal at that time.  The Veteran testified that he has had issues with suicidal ideation since service.  
L.J.'s testimony also supports D.H.'s contention that the Veteran has become more isolated than ever before.  It was also noted that two years ago the Veteran's son stopped allowing him to use the farm tractor unsupervised.  This was attributed, at least partially, to the Veteran's mental health.  

Also included in the claims file are treatment records from VA, ASC Psychological Clinic, Fairview Red Wing Medical Center, Olmstead Medical Center, and the Mayo Clinic.  The records covering the appeals period reveal a disability picture that is similar in nature to the one shown by the evidence just discussed.  These records show the Veteran's symptoms include suicidal ideation, anxiety, intrusive thoughts, nightmares, avoidance, emotional numbing, detachment from others, isolation and social withdrawal, loss of interest, sleep disturbances, hypervigilance, heightened startle response, anger, irritability, and depression.  

Following review of the evidence of record, the Board concludes that an initial evaluation of 70 percent is warranted for the entire appeals period.  The Veteran's symptoms included depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; impairment of short and long term memory; difficulty in adapting to stressful situations, including work or a work-like setting; suicidal ideation; feeling of hopelessness; and feelings of guilt or worthlessness.  The Board is of the opinion, based on the medical evidence and testimony of record, that the affect these symptoms have on the Veteran most nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.   

The Board acknowledges that the June 2014 VA examiner described the Veteran as being total occupationally and socially impaired; however, he attributed most of the impairment to the Veteran's non-service connected cognitive disorder.  Thus, the Board finds this examination supports a lesser level of occupational and social impairment.  Furthermore, the March 2012 VA examiner report reveals a disability picture that is much less severe than the other evidence of record.  Therefore, the Board considers that examination report to be less probative because of its inconsistency with the other evidence of record.  This is further supported by the testimony taken by the Board in March 2015 indicating the Veteran has struggled with suicidal ideation since service. 

As a result, the Board finds that the May 2013 VA examiners description of the Veteran as occupationally and socially impairment with deficiencies in most areas to be the most accurate representation of the impairment resulting from the Veteran's symptoms.  At least one of the symptoms giving rise to this impairment, suicidal ideation, has persisted since service.  In light of this the Board determines that the Veteran's level of occupational and social impairment has been at this level at least as far back as the beginning of the appeals period.  Consequently, a 70 percent rating is warranted throughout the appeals period.

Nevertheless, a 100 percent evaluation is not warranted at any time during the appeals period as there is no evidence of any gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting others, or intermittent inability to perform activities of daily living such that a total disability rating is warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board acknowledges the record shows the Veteran has some problems with disorientation as to the day; however, this does not appear to result in a disability picture more nearly approximating total impairment.  This is because the Veteran appears to have a grasp on what day it is when he has things to do that require him to know such information.  Statements indicate that prolong periods of sleeping that occur when the Veteran has nothing to occupy him cause the disorientation.  In light of this, the Veteran's Board finds that a 70 percent rating most closely approximates the Veteran's disability picture.  

Finally, in regards to the Veteran's GAF scores they range from 50 to 63 throughout the appeal period.  A GAF score ranging between 41 and 50 is indicative of "serious" symptoms or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  While a GAF score between 51 and 60 is indicative of "moderate" symptoms or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 is indicative of "some mild" symptoms or some difficulty in social, occupational, or school functioning.  See DSM-IV.  Therefore, the Board observed that the Veteran's GAF scores have reflected mild to serious symptoms.  While the Veteran's GAF scores indicate a disability picture that, at times, is less severe than what is commonly associated with the assigned evaluation the Board finds this does not change the fact that overall the evidence of record supports impairment warranting a 70 percent evaluation throughout the appeals period.  

Overall, the evidence discussed supports a finding that the Veteran's PTSD with depressive disorder and anxiety disorder symptoms result in occupational and social impairment with deficiencies in most areas warranting a 70 percent evaluation but no greater.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 70 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD, with depressive disorder and anxiety disorder, with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's social and occupational impairment is contemplated in the applicable criteria that rate his PTSD.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

III. TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the scheduler rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran meets the schedular requirements.

For reasons stated below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected PTSD renders him unable to follow a substantially gainful occupation.

The May 2013 VA examiner indicated that the Veteran's PTSD did not render him unable to follow substantially gainful occupation.  The June 2014 VA examiner indicated the Veteran was totally occupationally impaired but attributed most of his impairment to a non-service connected congenitive disorder.  In December 2014, K.C., a Certified Nurse Practitioner with VA who has been treating the Veteran since April 2013, noted that in her opinion the Veteran is incapable of any work.  While the Veteran's cognitive problems are mentioned this is also attributed to the Veteran's PTSD.  Additionally, D.H., the Veteran's girlfriend, submitted a statement in November 2014 indicating the Veteran is no longer able to work and that as a result he sold all of his business interests.   

With this evidence in mind, the Board finds that at worst the evidence is in equipoise as to whether the Veteran's PTSD renders him incapable of performing the physical and mental acts required by employment.  Therefore, affording the Veteran the benefit of the doubt, a TDIU is warranted in this case.  38 C.F.R. §§ 3.102, 4.3, 4.16.   
  

ORDER

Prior to May 15, 2013, an initial evaluation of 70 percent, but no greater, for PTSD with depressive disorder and anxiety disorder is granted.

As of May 15, 2013, a rating in excess of 70 percent for PTSD with depressive disorder and anxiety disorder is denied.




Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


